DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Albert Ferro on 703-712-8514.

The application has been amended as follows: 
In claim  19, line 6, added “, wherein the connectors are sutures” after “not directly attached to the support structure”.
Allowable Subject Matter
Claims 17-32 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 17, the prior art fails to disclose, in combination with other limitations of the claim, a valve prosthesis comprises a graft covering attached to an interior surface of the support structure, the interior surface being the surface of the support structure that is closest to the longitudinal axis of the support structure, connector attaching the 
The closest prior art US 6,454,799 to Schreck discloses a heart valve comprises leaflets being attached to a graft covering that being attached to the outer support structure, However, as shown in figure 3 of Schreck, the graft covering is attaching to the surface of the support structure that is not the surface of the support structure that is closest to the longitudinal axis of the support structure.  Instead, the support structure 46 curved up at the bottom to becoming tubular base 40 and the graft covering is being placed in between the base 40 and 46.  Schreck also fails to disclose the commissure .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PHONG SON H DANG/Primary Examiner, Art Unit 3771